DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via email from Michael Gamble, attorney of record, on March 24, 2021 following a telephonic interview with Mr. Gamble on 18 March 2021.  See Interview Summary, email correspondence, and Reasons for Allowance for further details.



Amend all pending claims as detailed on the following pages: 

    PNG
    media_image1.png
    888
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    862
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    863
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    835
    608
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    856
    644
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    369
    627
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	After conducting a thorough prior art search, the Examiner initiated a telephonic interview on 18 March 2021 with Applicant’s representative, Mr. Michael Gamble, to determine if a proposed amendment would be acceptable to place this application in condition for allowance.  
During that interview, the Examiner identified Watanabe (JP2013216409A) and Okada (JP2016113247A) as the closest prior art with each disclosing all of the limitations of claim 1 except for the "at least one reflective surface arranged to a position in an elevator car forming a path of reflection between the image capturing device and a portion of the at least one device” limitation.   See detailed mappings below.

Claim 1
Further in regards to claim 1, the Examiner’s search uncovered Watanabe (JP2013216409A) which is highly relevant by disclosing the following limitations of claim 1 (note that all citations to non-English documents are with respect to their machine English language translations that are provided herein):
an arrangement for diagnosing an operational condition of at least one device of an elevator car, the at least one device is a device having at least two operating states wherein the operating states are distinguishable from each other with at least one visual representation generated by the at least one device {see Abstract discussing an inspection device 7 that inspects whether a car-inside display (control display panel) of an elevator car is normal}, wherein the arrangement comprises:
an image capturing device {in-car camera 3, Fig. 1, page 2},

a control device for generating a first control signal to the at least one device to set the operating state of the at least one device {see inspection device that includes a display control device 72 that controls the display 4 located in the elevator car, particularly the elevator buttons that light up as discussed on page 2 so that the inspection device main body 71 can measure the luminance of the display portions that 
wherein the control device is configured to:
generate a second control signal to the image capturing device in response to the generation of the first control signal to the at least one device to set the operating state of the at least one device, the second control signal to the image capturing device is configured to cause the image capturing device to capture an image at least on the portion of the at least one device seen by the image capturing device
detect, from the data representing the captured image, if the visual representation generated by the at least one device is set in accordance with the first control signal {see explanation above particularly the brightness measuring device and character recognition device 712}, and
set, in accordance with a detection, a detection result to express one of the following: i) the operational condition of the at least one device is normal, ii) the operational condition of the at least one device deviates from the normal {see above and step S103 notification that an abnormality has occurred as discussed on page 3 and Fig. 3}.

Claim 1
	In regards to claim 1, Okada (JP2016113247A) discloses an arrangement for diagnosing an operational condition of at least one device of an elevator car, the at least one device is a device having at least two operating states wherein the operating states are distinguishable from each other with at least one visual representation generated by the at least one device {see Abstract, Figs. 1-3 and LCD display 8A which is disposed inside the elevator car and acts as a car operator panel se per page 2, second to last paragraph while Fig 3 illustrates car position character information 19 (aka floor number) and moving direction inputted by floor registration device 7A as per page 3, first several paragraphs} , wherein the arrangement comprises:
an image capturing device {Fig. 2, camera 12, paragraph bridging pages 2-3},

a control device for generating a first control signal to the at least one device to set the operating state of the at least one device {see Fig. 4 and timing determination unit 23 that detects when the elevator car has stopped at (e.g. floor 10) before controlling the camera 12 to execute an abnormal display detection process.  Meanwhile, the car controller 4A controls the display 8A to display the stopped floor number (e.g. floor 10).  See pages 2-3},
wherein the control device is configured to:
generate a second control signal to the image capturing device in response to the generation of the first control signal to the at least one device to set the operating 
detect, from the data representing the captured image, if the visual representation generated by the at least one device is set in accordance with the first control signal {see display information extraction unit 25 and match determination unit 26 that compares the extracted image with the corresponding information managed by the number control device 4A as further discussed on page 3}, and
set, in accordance with a detection, a detection result to express one of the following: i) the operational condition of the at least one device is normal, ii) the operational condition of the at least one device deviates from the normal {when match determination unit 26 determines that the display information does not match the managed correspondence information, the display 8A is restarted thereby indicating an operational condition that deviates from the normal and which requires correction by restarting}.
In regards to the at least one reflective surface limitation that is not taught by Okada or Watanabe, the Examiner asserted during the interview that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Okada or Watanabe to include at least one reflective surface arranged to a position in an elevator car forming a path of reflection between the image capturing device and a  because doing so merely combines prior art elements according to known methods to yield predictable results.
The other prior art cited to Applicant during a follow-up email was Suzuki (JP- 2016179904) which detects the abnormality of a power failure lamp of an elevator using a camera imaging a lighting state of a lamp 2 activated during a power failure of an elevator in which the lamp is provided.  See abstract, and pages 2-3.
The Examiner then proposed adding limitations to independent claim 1 that are taken from claim 9.  More specifically, the Examiner proposed adding that “wherein the control device is further configured to generate a triggering signal for initiating the diagnosing of the operational condition of the at least one device based on a detection that the elevator car is not occupied”.
Detecting elevator occupancy levels is known (e.g. Fauconnet US-20180044132 A1) but the art discovered uses the detected occupancy to control, e.g., passenger inflow to prevent overcrowded elevator conditions and not to control a trigger that initiates diagnosis of a device inside an elevator car using a camera.  Indeed, JP6199216B2 teaches away from such triggering by teaching an elevator monitoring system in which image processing and the camera are turned off/deactivated when the elevator is empty in order to save energy.
In sum, none of the prior art of record discloses or fairly suggests an elevator car device diagnostic arrangement wherein the control device is further configured to generate a triggering signal for initiating the diagnosing of the operational condition of the at least one device based on a detection that the elevator car is not occupied in combination with 

an image capturing device; 
at least one reflective surface arranged to a position in an the elevator car forming a path of reflection between the image capturing device and a portion of the at least one device such that the portion of the at least one device is visible to the image capturing device through the at least one reflective surface; and 
a control device configured to generate a first control signal to the at least one device to set an operating state of the at least one device, the operating state of the at least one device being one of the at least two operating states, 
wherein the control device is further configured to 
generate a second control signal to the image capturing device in response to the generating the first control signal to the at least one device to set the operating state of the at least one device, the second control signal to the image capturing device being configured to cause the image capturing device to capture an image at least on the portion of the at least one device visible to the image capturing device through the at least one reflective surface,  
detect, based on processing data representing the captured image, whether the at least one visual representation generated by the at least one device is set in accordance with the first control signal, and
set, in accordance with the detecting whether the at least one visual representation generated by the at least one device is set in accordance with the first control signal, a detection result to express one of 
i) the operational condition of the at least one device is normal, or 

and as further recited in amended independent clam 1.  
Independent claim 11 recites language parallel to that found in claim 1 and is considered allowable for essentially the same reasons as above.  Claims 2-10 and 12-19 are allowable at least due to their dependency upon claims 1 or 11.
	The Examiner also noted in detail a variety of potential claim objections, potential 35 USC 112(b) rejections, and idiomatic expressions.  Mr. Gamble further improved upon the claim language by providing additional clarifications and clean-up amendments.  For details, see the Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486